The portion of the order from which the plaintiff appeals is not embodied in a decretal paragraph and does not otherwise grant or deny relief. Instead, that portion of the order is a conclusion of law which is not independently appealable (see Higgins v Higgins, 50 AD3d 852, 852 [2008]; Cosh v Cosh, 45 AD3d 798, 799 [2007]; Griggs v Griggs, 44 AD3d 710, 711 [2007]; ELRAC, Inc. v Belessis, 303 AD2d 445, 446 [2003]; Napolitano v Kaddoch, 275 AD2d 445 [2000]; Naar v Litwak & Co., 260 AD2d 613, 614 [1999]; Clark v Weiner, 254 AD2d 322 [1998]). Accordingly, the appeal must be dismissed. Rivera, J.E, Eng, Roman and Sgroi, JJ., concur.